Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kyle Gregory Layman, Appellant                        Appeal from the 19th District Court of
                                                      McLennan County, Texas (Tr. Ct. No.
No. 06-21-00003-CR        v.                          2019-1650-C1).      Memorandum Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Kyle Gregory Layman, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 17, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk